UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1500



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


CITY OF GREENSBORO; OFFICER WATSON; OFFICER
COOK,

                                           Defendants - Appellees.



                            No. 01-1655



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


CITY OF GREENSBORO; OFFICER WATSON; OFFICER
COOK,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Russell A. Eliason, Magis-
trate Judge. (CA-96-855-2)
Submitted:   January 10, 2002          Decided:   January 18, 2002


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Richard Thompson Wright,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals a

magistrate judge’s orders denying leave to reopen a case and for

summary judgment and denying a motion for leave to proceed on ap-

peal in forma pauperis.*   We have reviewed the record and the mag-

istrate judge’s orders and find no reversible error.   Accordingly,

we deny Armstrong’s motions for leave to proceed on appeal in forma

pauperis and dismiss the appeals as frivolous upon the reasoning of

the magistrate judge. See Armstrong v. City of Greensboro, No. CA-

96-855-2 (M.D.N.C. Mar. 29, 2001 & Apr. 30, 2001).     We also deny

Armstrong’s motions for summary judgment filed in No. 01-1500.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2001).


                                 3